Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 1 of 20

United States Courts
Southern District of Texas

FILED
UNITED STATES DISTRICT COURT
Oce 5p SOUTHERN DISTRICT OF TEXAS DEC 18 2019
5 oN HOUSTON DIVISION Dad rey, Crk nu

 

 

 

 

United States of America §
§
Vv. § Criminal No. H-19-  ™ ~ Q OL
| 5 A | LK Mm)
PASCAL AYUK AYUKETTA §
FRANKLINE BATE OKPU §
WALTER OJONG LARCHE § ] 9 C R 9 0 5
EDWIN PANGNDAWOH MAPO § :
\ - € BISMARK ASHD §
5.- CKADJI TAN § ~
MALCOLM MANYOR BALEBNA —§ “Sealed
LEONEL E. EKO § Public and ee staff access
to this instrumen
TTT s,
_ THE GRAND JURY CHARGES THAT:
COUNT ONE
(Title 18 United States Code § 371)
A.__Introduction
1, The Foreign Companies:
a Daesang Corporation (hereinafter “DAESANG”) is one of South Korea's leading

producers of consumer foods and food additives. Founded in 1956, DAESANG is located in Seoul,
South Korea, and has been in business over 50 years.

b. JY Globalfoods Company, Ltd. (hereinafter “JY’) is a Korean trading company
that acts as a bridge for international companies looking for Korean products or services and
introduces foreign products to Korean and other Asian Markets. JY also negotiates the sale of
products from companies in the United States to companies in Korea. It has been in business since

2009 with offices located in Seoul, South Korea. : OO

 

 

 
‘Case 2:20-mj-09068-ESW: Document I -Filed.02/12/20 Page 2 of 20

 

 

:
7 :
oe 2
" wk at '
besa ' ot
'
1 .
Mu ‘ i iat - ‘ fod
: ‘ ‘ i
' " ' eo
ahve ‘ pot, ‘
4
' vat tr i wi ;
’ :
ma : 4 tae oY, ‘

 
     

a .
af ui pickbt fa te
a oo” ~
a ft -
a =
awafol
_— =
pom =
aan =
wi is. >
~

 
  

   

‘

   

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 3 of 20

2. The United States Companies
The Real Company

a. Trinity Foods Inc. (hereinafter “Trinity”) is a legitimate business entity located in
San Diego, California. Although registered to do business in California, the company conducts
business internationally. Among other products, Trinity sells cattle and crop products, baked
snacks, and a lactose free powdered milk beverage. The company has been in business for over
120 years.

The Fake Company

b. Trinity Food Inc. (no “s” after the word Food) (hereinafter “TFOOD”) is a
fraudulent entity; a sole proprietorship owned and operated by Frankline Bate Okpu (hereinafter
“OKPU”). TFOOD used website addresses to engage in false and fraudulent negotiations with
legitimate businesses. On its website, www.trinityfoodinc.com, TFOOD claims that it was
“founded to process the oilseeds grown in all regions of the North America and some Parts of
Europe and importing from major Countries like, Russia and Ukraine, primarily in most region, .
with an investment of 24-billion-dollar investment in 2013-2014.” The website also stated that
the company occupies “an area of 35,000 square meters, has a production capacity of 180,000 tons
of oilseed processing with a team of 200 professional employees.” TFOOD claims that it has
“invested over 4 million dollars in establishing one of the most advanced 5 laboratories in United
States, Ireland and Mexico,” with two business,locations; one in San Diego California and another
in Calgary, Alberta, Canada.

c. TFOOD conspirators used false names including “Juliet Vaquez”, “Ray Morgan”

and “Albert”, to communicate with personnel at JY and DAESANG via email, WhatsApp

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 4 of 20

Messenger, and Skype.

B. Object of the Conspiracy

From in or about May 2017, to in or about December 2017, in the Houston Division of
Southern District of Texas and elsewhere,
PASCAL AYUK AYUKETTA,
FRANKLINE BATE OKPU,
WALTER OJONG LARCHE,
EDWIN PANGNDAWOH MAPO,
BISMARCK ASHU,
KADJI TANYI,
MALCOLM MANYOR BALEBNA, and
LEONEL K. EKO
defendants herein, did knowingly combine, conspire, confederate, and agree with each other and
others known and unknown to the Grand Jury, to devise and intend to devise a scheme and artifice
to defraud and to obtain money and property by means of false and fraudulent pretenses,
representations, and promises, and in execution of said scheme and artifice, transmit and cause to
be transmitted by means of wire in interstate commerce, writings, signs, signals, pictures and
sounds for the purpose of executing said scheme or artifice to defraud in violation of Title 18,
United States Code, Section 1343.
C. Purpose of the Conspiracy

3, Scammers use a variety of schemes to obtain money from legitimate business entities by
tricks and deception. The “business email compromise” is a scheme that scammers use to target
company employees who have access to company finances, tricking them into making monetary
wire transfers into accounts controlled by the scammers,

4, Using the “business email compromise,” scammers utilize a number of techniques

including “identity theft,” “malware” and “email spoofing.” In some instances, scammers sell

 
Case 2:20-mj-0O9068-ESW Document 1 Filed 02/12/20 Page 5 of 20

products to legitimate companies and induce employees to transfer money into bank accounts
controlled by the scammers for payment of nonexistent products. The scammers use company
names and email addresses that are similar to those of real companies, but slightly different. The
slight differences usually go unnoticed by the victims. Employees of the victim companies are
tricked into believing that they are buying products from a company they have done business with
in the past; a “trusted vendor.”
5. JY discovered TFOOD online and initiated wire communications with the conspirators to
obtain price quotes for food products on behalf of DAESANG. The conspirators offered JY the
lowest prices on the market so JY dealt with TFOOD exclusively and brokered the purchase of
foodstuffs for DAESANG, specifically chicken feet and pork rectums to meet the demands for the
upcoming 10-day holiday known as the Korean Moon Festival.
6. TFOOD conspirators used two email accounts trinityfood79@gmail.com and
inquiry@trinityfoodline.com, as well as WhatsApp Messenger and Skype, to communicate with
DAESANG. Using the internet, the conspirators sent two “Proforma Invoices” to DAESANG.
The invoices direct DAESANG to wire transfer payments to Bank of America account ending in
#5676.
D. Manner and Means of the Conspiracy

7. It was a part of the conspiracy that:

a. ‘Conspirators known and unknown to the Grand Jury would and did create a
website that falsely and fraudulently claimed that TFOOD was in the business of selling food
products from locations in San Diego California and Calgary, Alberta, Canada.

b. Conspirators known and unknown to the Grand Jury would and did use email

i

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 6 of 20

accounts trinityfood79@gmail.com and inquiry@trinityfoodline.com, to falsely and fraudulent
induce persons acting on behalf of DAESANG to send money to TFOOD for the sale of

nonexistent food products. Conspirators identified themselves as Juliet Vaquez, Ray Morgan,
and Albert using emails, WhatsApp Messenger, and Skype to communicate with persons acting
on behalf of JY and DAESANG.

c. Conspirators known and unknown to the Grand Jury would and did open a
TFOOD bank account in Houston, Texas, and additional accounts in Houston, Miami, Florida,
and Laurel, Maryland, to receive payments from DAESANG and to transfer monies belonging to

’ DAESANG.

d, Conspirators known and unknown to the Grand Jury would and did convert
monies fraudulently obtained from DAESANG into cashier’s checks and traveled from one state
to another to promote their fraudulent activities and hide the monies.

E. OVERT ACTS
8. In furtherance of the conspiracy, and to affect the objects thereof, the conspirators
performed and caused to be performed, among others, the overt acts described below:

l. On or about May 8, 2017, conspirators created an on-line IP website
www trinityfoodine.com describing TFOOD as a company occupying 35,000 square meters and
employing 200 employees in San Diego, California and Calgary, Alberta, Canada.

2. On or about June 30, 2017, a conspirator using the name Juliet Vaquez
sent an email message using inquiry@trinityfoodinc.com to JY personnel stating that TFOOD

could supply frozen chicken and pork food products to DAESANG.

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 7 of 20

3. On or about July 7, 2017, a conspirator using the name Juliet Vaquez sent
an email message using inquiry@trinityfoodinc.com to JY personnel stating that TFOOD
produces the products it sells, will provide samples, and can ship directly.

4, On or about August 4, 2017, defendant Edwin Pangndawoh Mapo,
(hereinafter “MAPO”), opened an account at Regions Bank in Houston for Yembeh Group LLC.,
account ending in #9130.

5. | On or about September 7, 2017, a conspirator using the name Juliet
Vaquez sent a message via WhatsApp Messenger to JY personnel stating that TFOOD could
begin loading product five days from the order being placed and could ship 21 to 27 days from
loading.

6. On or about September 12, 2017, a conspirator using the name Juliet
Vaquez sent an email message using inquiry@trinityfoodinc.com providing JY personnel with
specifications and pictures of the product requested and advised JY personnel that TFOOD could
begin loading food products five days from the order date and could ship within 21 to 27 days.

7. On or about September 14, 2017, a conspirator using the name Juliet
Vaquez sent an email message using inquiry@trinityfoodinc.com providing JY personnel with
business license numbers for chicken feet producers, a formal offer sheet, and TFOOD bank
account information.

8. On or about September 15, 2017, defendant Malcolm Manyor Balebna

(hereinafter “BALEBNA”), opened an account at First National Bank doing business as First

Convenience Bank in Houston (hereinafter “FNB”), account ending in #1757.

 
Case 2:20-mj-0O9068-ESW Document1 Filed 02/12/20 Page 8 of 20

9. On or about September 19, 2017, a conspirator using the name Juliet
Vaquez, sent an email message using inquiry@trinityfoodinc.com to JY with a copy of the sales
agreement and requesting two wire transfers in the amounts of $128,250.00, and $598,400.00,
to a BOA account in Bethesda, Maryland on behalf of Dorie Services, for the sale of food
products.

10. On or about September 21, 2017, defendant OKPU and Pascal Ayuk
Ayuketta (hereinafter “A YUKETTA”), opened an account ending in #5676 for TFOOD at Bank
of America (hereinafter “BOA”), in Houston, Texas, listing an address for TFOOD in Houston,
Texas.

11. Onor about September 22, 2017, a conspirator sent JY a Sales Agent Ship
Confirmation Letter, and “Proforma Invoices billing,” using email inquiry@trinityfoodinc.com
requesting two payments, one for $128,250.00 and the other for $598.400.00, for the purchase of
food products payable to TFOOD’s BOA account ending in #5676.

12. On or about September 25, 2017, DAESANG sent a wire transfer of
$598,380.00 to TFOOD BOA account ending in #5676 believing that the payment was for pork
parts.

13. Onor about September 25, 2017, DAESANG sent a wire transfer of
$128,228.00 to TFOOD BOA account ending in #5676 believing that the payment was for
chicken parts.

14. | Onor about September 26, 2017, OKPU made two cash withdrawals from
BOA account ending in #5676 in the amounts of $95,000.00 and $90,000.00 and converted the

cash he withdrew into two cashier’s checks, one for $95,000.00 payable to MAPO as Yembeh

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 9 of 20

Group LLC, and one for $90,000.00 payable to defendant Walter Ojong Larche (hereinafter
“LARCHE”).

15. On or about September 26, 2017, MAPO deposited a cashier’s check for
$95,000.00, payable to Yembeh Group, into Regions Business Bank account ending in #9130.

16. On or about September 27, 2017, a conspirator using the name Juliet
Vaquez advised JY via WhatsApp Messenger that TFOOD would be shipping its first order of
food products on October 5, 2017.

17. On or about September 27, 2017, OKPU withdrew $190,580.00 from
BOA account ending in #5676 and converted the money into two cashier’s checks, one for
$94,000.00 payable to defendant Bismark Ashu (hereinafter “ASHU”), and the other for
$96,580.00 payable to defendant Kadji Tanyi (Hereinafter “TAN YI”).

18. | Onor about September 27, 2017, OKPU withdrew $8,700.00 in cash from
BOA account ending in #5676.

19. Onor about September 28, 2017, a conspirator using the name Juliet
Vaquez sent an email message using inquiry@trinityfoodinc.com providing JY personnel with
pictures of the chicken parts for shipment to DAESANG and advised that loading and packing
would be completed by October 5, 2017.

20. Onor about September 28, 2017, OKPU withdrew $9,650.00 in cash from
BOA account ending #5676.

21, On or about September 28, 2017, OKPU withdrew $192,000.00 from BOA

account ending in #5676, and converted it into six cashier’s checks, three for $40,000.00,

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 10 of 20

$35,000.00, and $20,000.00, payable to BALEBNA, and three for $45,000,00, $33,000.00, and
$19,000.00, payable to Lionel E. Eko (hereinafter “EKO”).

22. On or about September 28, 2017, OKPU purchased an American Airlines
ticket for LARCHE that cost $147.80, to travel from Houston, Texas to Los Angeles, California.

23. On or about September 28, 2017, OKPU purchased an American Airlines
ticket for ASHU that cost $287.20, for travel from Houston, Texas to Los Angeles, California.

24, On or about September 29, 2017, a conspirator using the name Juliet
Vaquez confirmed using WhatsApp Messenger that the sales contract for pork and chicken parts
was sent via e-mail trinityfood79@gmail.com. JY received the signed contract from this address.

25. On or about September 29, 2017, OKPU withdrew $9,000.00 from BOA
account ending in #5676.

26, On or about September 29, 2017, LARCHE cashed a cashier’s check for
$90,000.00 at Canoga Park Check Cashier, in Los Angeles, California.

27 On or about September 29, 2017, EKO cashed a cashier’s check for
$19,000.00 at BOA in Houston, Texas. c

28.  Onor about September 29, 2017, BALEBNA cashed a cashier’s check for
$20,000.00 at BOA in Houston, Texas.

| 29. On or about October 1, 2017, OKPU met ASHU at a Target store parking

lot in Houston, Texas and handed him two cashier’s checks, one for $94,000.00 payable to

ASHU and the other for $96,580.00 payable to TANYI.

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 11 of 20

30. Onor about October 2, 2017, ASHU traveled from Houston, Texas, to Los
Angeles, California where he met with TANYI and handed over a cashier’s check for
$96,580.00.

31, On or about October 2, 2017, TANYI and ASHU went to Canoga Park
Cashers in Los Angeles, California and attempted to cash two cashier’s checks, one for $96,580.00
payable to TAN YI and the other for $94,000.00 payable to ASHU.

32.  Onor about October 3, 201 7, a conspirator using the name Juliet Vaquez
sent a message via WhatsApp Messenger to JY personnel advising that the shipping schedules
for food products was delayed and that further details would be provided over the weekend
between October 7 and 8, 2017.

33, On or about October 3, 2017, TANYI and ASHU cashed a cashier’s check
for $96,580.00 at Canoga Park Check Cashers in Los Angles, California.

34. Onor about October 4, 2017, AYUKETTA told BALEBNA and EKO to
~ cease attempts to cash checks in California and to return to Houston.

35. On or about October 6, 2017, a conspirator using the name Juliet Vaquez
sent a message via WhatsApp Messenger advising JY personnel that he would inform them
about the shipping schedule on Monday, October 9, 2017.

36. On or between October 6, and October 31, 2017, MAPO made multiple
withdraws totaling $75,450.00 from his Regions Business Bank account ending in #9130.

37. On or about October 10, 2017, EKO went to Amscot Financial Services in

Tampa, Florida and attempted to cash two cashier’s checks for $45,000.00 and $33,000.00.

10

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 12 of 20

38. On or about October 10, 2017, EKO opened a bank account ending in
#4748 at Sun Trust Bank in Miami, Florida with a cashier’s check for $45,000.00.

39, On or about October 10, 2017, EKO opened a bank account ending in
#4755 at Sun Trust Bank in Miami, Florida, with a cashier’s check for $33,000.00.

40. Onor about October 10, 2017, LARCHE countersigned a cashier’s check
for $87,940.00 in the name of an unindicted coconspirator who in turn deposited it into a
business account at PNC Bank of Maryland.

41. | Onor about October 11, 2017, a conspirator using the name Albert
advised personnel at DAESANG via Skype that the delay in shipment of food products was due
to too many orders.

42. | Onor about October 11, 2017, a person using the name Juliet Vaquez sent
an e-mail message using inquiry@trinityfoodinc.com to JY personnel advising that DAESANG’s
frozen food order was being packed and readied for shipment on October 14, 2017 from Long
Beach, California, and would be arriving in Busan, Korea on October 28, 2017.

43, On or about October 12, 2017, BALEBNA deposited two TFOOD
cashier’s checks for $40,000.00 and $35,000.00 into his FNB account ending in #1757.

44, On or between October 13, and 30, 2017, BALEBNA made five
withdraws totaling $59,300.00 from his FNB account ending in #1757.

45. On or about October 13, 2017, EKO withdrew $30,000.00 in cash from

the Sun Trust Bank in Miami, Florida account ending in #4755.

11

 
Case 2:20-mj-09068-ESW Document1 Filed 02/12/20 Page 13 of 20

46. On or about October 16, 2017, EKO made three cash withdrawals in the
amounts of $10,000.00, $15,000.00, and $10,000.00 from the Sun Trust Bank in Miami, Florida,
account ending in #4748,

47, | Onor between October 16, and 18, 2017, EKO made five withdraws
totaling $45,000.00 from the Sun Trust Bank in Miami, Florida account ending in #4748.

48. Onor about November 29, 2017, a conspirator using the name Albert
advised JY personnel using Skype that they were attempting to use European suppliers and that
DAESANG should deposit an additional $50,000.00 in order to receive the full shipment of food
products.

49, On or about December 5, 2017, the remaining balance of $17,070.77 in
the BOA account ending in #5676 was withdrawn and transferred to a Citi Bank account thereby
closing the BOA account ending in #5676.

All in violation of Title 18, United States Code 371.

COUNT 2
(Conspiracy to Launder Funds - 18 U.S.C. §1956(h))

1, The acts alleged and set forth in Count One of this Indictment are hereby re-
alleged and incorporated as if fully set forth herein in Count Two of this Indictment.
2. Beginning in or about May 2017, and continuing through at least December
2017, in the Houston Division of the Southern District of Texas, and elsewhere,
PASCAL AYUK AYUKETTA,
FRANKLINE BATE OKPU,
WALTER OJONG LARCHE,
EDWIN PANGNDAWOH MAPO,
BISMARCK ASHU,

KADJI TANYI,
MALCOLM MANYOR BALEBNA, and

12

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 14 of 20

LEONEL K. EKO
defendants herein, together with other persons known and unknown to the grand jury, did
unlawfully and knowingly combine, conspire, confederate, and agree with each other and
with others, to conduct financial transactions which involved proceeds of a specified
unlawful activity, knowing that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity, that is, acts chargeable as wire
fraud under Title 18, U.S.C. §1343, and knowing that the transactions were designed in
whole or in part to promote the carrying on of such specified unlawful activity, and to
conceal and disguise the nature, source, ownership and control of the proceeds of specified

unlawful activity, all in violation of Title 18, United States Code, Section 1956(a)(1)(A)()

and (B)(1).
COUNTS 3-4
(WIRE FRAUD - 18 U.S.C, §1343)
I. The acts alleged and set forth in Count One of this Indictment are hereby

re-alleged and incorporated as if fully set forth herein in Counts Three and Four of this
Indictment.

2. From on in about May 2017 until in or about December 2017, in the
Houston Division of Southern District of Texas and elsewhere,

PASCAL AYUK AYUKETTA
FRANKLINE BATE OKPU
WALTER OJONG LARCHE
EDWIN PANGNDAWOH MAPO
BISMARCK ASHU
KADJI TANYI,
MALCOLM MANYOR BALEBNA, and
LEONEL K. EKO

defendants herein, aided and abetted by each other and others known and unknown to the grand

jury, did knowingly devise and intend to devise a scheme and artifice to defraud, and for obtaining

13

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 15 of 20

money by means of false and fraudulent pretenses, and in the execution of said scheme and artifice,
did knowingly transmit and cause to be transmitted by means of wire communications in interstate
or foreign commerce, writings, signs, signals, pictures, or sounds, as more fully set forth in the

counts below, as follows:

 

 

 

 

 

 

 

COUNT DATE AMOUNT OF VICTIM
7 WIRE
TRANSFER
THREE September 22, | $598,380.00 DAESANG
2017
FOUR September 22, | $128,228.00 DAESANG
2017

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.

NOTICE OF CRIMINAL FORFEITURE
28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C)

Pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United States Code,
Section 981(a)(1)(C), the United States gives notice to
PASCAL AYUK AYUKETTA
FRANKLINE BATE OKPU
WALTER OJONG LARCHE
EDWIN PANGNDAWOH MAPO
BISMARCK ASHU
KADJI TANYI,
MALCOLM MANYOR BALEBNA, and
LEONEL kK. EKO
defendants herein, that in the event of conviction of the offenses charged in Counts One through

Four of this Indictment, the United States intends to seek forfeiture of all property, real or personal,

which constitutes or is derived from proceeds traceable to such offenses.

14

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 16 of 20

NOTICE OF CRIMINAL FORFEITURE
18 U.S.C. § 982(a)(6)(A)

Pursuant to Title 18, United States Code, Section 982(a)(6)(A), the United States gives
notice that in the event of the Defendants’ conviction of any of the offenses charged in Counts
Three and Four of this Indictment, the United States intends to seek forfeiture of any conveyance
used in the commission of the offense; any property, real or personal, that constitutes or is derived
from or is traceable to the proceeds obtained from the commission of the offense; and any property,
real or personal, that is used to facilitate, or is intended to be used to facilitate, the commission of
the offense.

Money Judgment

Defendants are notified that upon conviction, a money judgment may be imposed equal to

the total value of the property subject to forfeiture.
| Substitute Assets

Defendants are notified that in the event that one or more conditions listed in Title 21,

United States Code, Section 853(p) exists, the United States will seek to forfeit any other property

of the defendants up to the total value of the property subject to forfeiture.

TRIIF RIT -. “

ORIGINAL SIGNATURE ON FILE
FUKEPERKSON OF THE GRAND JURY

Ryan K, Patrick
United States Attorne

  

By:

 

ee
Edward F. Gallagher
Assistant United States Attorney

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 17 of 20

AO 442 (Rev, HIE) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

 

 

v. )
Bismarck Ashu ) Case No, 4:19-cr-905

)

)

)

- )

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name af person to be arrested) — Bismarck Ashu '
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment O Superseding Indictment ©) Information © Superseding Information © Complaint
( Probation Violation Petition (J Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Count 1: 18 USC Sec 371 Conspiracy to Commit Wire Fraud
Count 2: 18 USC Sec 1956(h) Conspiracy to Launder Funds
Cts 3-4: 18 USC Sec 1343. = Wire Fraud

 

 

 

 

 

 

Date: 42/20/2019
Issuing officer's signature
City and state: Houston, Texas T. Hanniable, Deputy Clerk
Printed name and title
Return
This warrant was received on (cate) _ , and the person was arrested on (date)

at (ctty ane state)

 

Date:

 

Arresting officer's signature

 

Printed name and tide

 

 

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 18 of 20

 

 

 

   

o om
UNITED STATES DISTRICT COURT
SOUTHERN. DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §

§
y § CRIMINALNO: _.
' §
§ )
BISMARCK ASHU § 9 A OS 0 b
. § 3,
8.
§
§
Publ Sealed
ublic and unoffict .
§ to this instrize te a neces
: Prohibited by coart order.
§
§
ORDER FOR ISSUANCE OF BENCH W
A CRIMINAL INDICTMENT has been returned against the defendant listed

below.

It is ORDERED that a warrant be issued for the arrest of said defendant. Upon arrest and
appearance, a judicial. determination shall be made as to detention or release on conditions. The

United States Government recommends to the Court the following:

Defendant
BISMARCK ASHU
¥ DETENTION
Cl) RELEASED ON CONDITIONS
Cl APPEARANCE BOND IN THE
AMOUNT OF: $ |
SIGNED at Houston, Texas, on | . Dycom| buy : \g , 20 | 4 ;

  
 

 

ft

UNITED STATES MAGISTRATE JUDGE

 

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 19 of 20

AO 442 (Rev. U/L) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

Southern District of Texas

United States of America

 
 

 

 

v.
Kadji Tanyi Case No, 4:19-cr-905
)
)
) tert eee
) Seale 7
Defendant Public and unoft te hang
ta this inetrun. a ~ * |

ARREST WARRANT L__protibivetay cos

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Kadji Tanyi :
who is accused of an offense or violation based on the following document filed with the court:

@& Indictment © Superseding Indictment © Information © Superseding Information © Complaint
QO) Probation Violation Petition ©) Supervised Release Violation Petition QO Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1: 18 USC Sec 374 Conspiracy to Commit Wire Fraud
Count 2: 18 USC Sec 1956(h) Conspiracy to Launder Funds
Cts 3-4: 18 USC Sec 1343 Wire Fraud

 

 

 

 

 

Date: 12/20/2019 __
Issuing officer's signature
City and state: Houston, Texas T. Hanniable, Deputy Clerk
Printed name and title
Return
This warrant was received on (dare) , and the person was arrested on (date) _

at (city ane state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 

 
Case 2:20-mj-09068-ESW Document 1 Filed 02/12/20 Page 20 of 20

  
  

  
  

 

 

o~ ~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
y g CRIMINAL NO:
' 5

5

KADJI TANYI § 1 9 . .
UK Y¥Gy
§
§
§
§ oni
2 Sealed
5 Public aiid Unofficial starr accens
§ to this instrument are
5 Provibited by court order,

ORDER FOR. ISSUANCE OF BENCH. WARRANT
A CRIMINAL INDICTMENT has been returned against the defendant listed
below.

It is ORDERED that a warrant be issued for the arrest of said defendant. Upon arrest and
appearance, a judicial determination shall be made.as to detention or release on conditions. The

United States Government recommends to the Court the following:

Defendant
KADJI TANYI
J DETENTION
Cl RELEASED ON CONDITIONS
Cl APPEARANCE BOND IN THE
AMOUNT OF: $

thd

UNITED STATES MAGISTRATE JUDGE

SIGNED at Houston, Texas, on

Deconbyr. 1g 20 Vy

 

 
